             Case 3:16-cv-05842-BHS Document 158 Filed 11/10/20 Page 1 of 4




 1   Jeffrey I. Hasson                                            Honorable Benjamin H. Settle
     Hasson Law, LLC
 2   9385 SW Locust Street
     Tigard, OR 97223
 3   Phone: (503) 255-5352
     Facsimile: (503) 255-6124
 4   E-Mail: hasson@hassonlawllc.com
     Washington State Bar No. 23741
 5   Attorney for Asset Systems, Inc.
 6

 7

 8

 9

10                               UNITED STATES DISTRICT COURT
11                        FOR THE WESTERN DISTRICT OF WASHINGTON
12                                            AT TACOMA
13   JOSEPH and RENNY FANGSRUD VON                    Case No.: 3:16-CV-05842-BHS
     ESCH,
14                                                    ASSET SYSTEMS, INC.’S REPLY IN
            Plaintiffs,                               SUPPORT OF ASSET’S MOTION TO
15                                                    REMOVE STAY AND DECIDE ASSET’S
            vs.                                       MOTION FOR ATTORNEY FEES AND
16                                                    COSTS
     LEGACY SALMON CREEK HOSPITAL, et
17   al.,                                             NOTE ON THE MOTION CALENDAR:
                                                      November 13, 2020
18          Defendants.
19          Defendant Asset Systems, Inc. (“Asset”) files this reply to advise the Court that it has not
20   received any response by Plaintiffs to Asset’s motion to remove the stay granted by the Court as
21   to Asset’s Motion for Attorneys’ Fees and Costs, and for the Court to Decide Asset’s Motion for
22   Attorney Fees and Costs. Dkt. # 156.
23          Asset’s Motion was filed on October 24, 2020, and noted for November 13, 2020. Thus,
24   Plaintiff’s response was due on or before November 9, 2020.
25          Judge Leighton said, in Ordering the stay:
26
      ASSET SYSTEMS, INC.’S REPLY IN SUPPORT OF                                  Hasson Law, LLC
                                                                                    Attorneys at Law
      ASSET’S MOTION TO REMOVE STAY AND DECIDE                                    9385 SW Locust Street
      ASSET’S MOTION FOR ATTORNEY FEES AND COSTS -                                  Tigard, OR 97223
      - Page 1                                                                Telephone No. (503) 255-5352
                                                                              Facsimile No. (503) 255-6124
      Case No.: 3:16-CV-05842-BHS
              Case 3:16-cv-05842-BHS Document 158 Filed 11/10/20 Page 2 of 4



                     The Court GRANTS the motion to stay but adds a cautionary tale to the
 1          plaintiffs’ lawyers. …
                     At trial the testimony and the documentary evidence were not consistent
 2          with the story told to the Court of Appeals. There was no lawsuit threatened by
            the billing company. The plaintiffs’ lawyers, after sending a letter to Asset to
 3          cease and desist, would not return any of Asset’s phone calls to clarify the
            situation. The lawyers in their letter instructed Asset to direct all communications
 4          to them, not their client. But the lawyers would not pick up the phone. Asset did
            communicate with the client hospital to question the accuracy of the debt the
 5          hospital placed into collection. The hospital verified the amount of the debt owed
            by the plaintiffs. The plaintiffs themselves were less than fully engaged in
 6          resolving the confusion between their insurance company, the hospital and the
            collection company. They did not promptly give the insurance information to
 7          Asset.
                     At trial the evidence demonstrated this situation has never occurred before
 8          or after this event. The billing company took reasonable steps to verify the
            legitimacy and accuracy of the debt they were trying to collect. This was a classic
 9          bona fide error for which the defendant cannot be fairly held accountable for the
            inconvenience experienced by the plaintiffs. …
10                   … It is difficult to fathom how the plaintiffs who suffered no financial
            loss and had multiple legitimate debts in collection all at the same time, can
11          cobble up losses of multiple hundreds of thousands of dollars in emotional
            distress, dismissed an offer of $20,000 in settlement, and instead exposed
12          themselves for attorney fees of $100,000 as the losing party. That is the “brutal
            truth.” [For Emphasis.]
13
            Dkt. # 150.
14

15          For the reasons explained in Asset’s Motion [Dkt. # 156], Asset requests that the Court
16   lift the stay [Dkt. # 150], and award judgment against Plaintiffs, jointly and severally, for costs of
17   $13,619.92.

18          Further, Asset also requests that the Court award judgment against Plaintiffs, and their

19   attorneys, Robert W. Mitchell and his lawfirm, “Robert Mitchell, Attorney at Law, PLLC”, and

20   SaraEllen Hutchison and her lawfirm, “Law Office of SaraEllen Hutchison, PLLC”, jointly and

21   severally in the sum of $103,465.50, plus an additional 10 hours of attorney fees for the reply.

22   See Dkt. # 142.

23          Asset reserves the right to supplement this reply if Plaintiffs file an untimely response.

24          If the Court deems oral argument helpful, Asset would be happy to participate in oral

25   argument in support of its Motions for fees and costs. Dkt. # 135 and 137. [Oral argument by

26   telecommunication was requested by Asset in the original motion. See Dkt. # 135.]
      ASSET SYSTEMS, INC.’S REPLY IN SUPPORT OF                                    Hasson Law, LLC
                                                                                      Attorneys at Law
      ASSET’S MOTION TO REMOVE STAY AND DECIDE                                      9385 SW Locust Street
      ASSET’S MOTION FOR ATTORNEY FEES AND COSTS -                                    Tigard, OR 97223
      - Page 2                                                                  Telephone No. (503) 255-5352
                                                                                Facsimile No. (503) 255-6124
      Case No.: 3:16-CV-05842-BHS
          Case 3:16-cv-05842-BHS Document 158 Filed 11/10/20 Page 3 of 4




 1       Dated: November 10, 2020.

 2                                      s/ Jeffrey I. Hasson
                                        Jeffrey I. Hasson, WSBA#23741
 3                                      Hasson Law, LLC
                                        Attorney for Asset
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ASSET SYSTEMS, INC.’S REPLY IN SUPPORT OF                  Hasson Law, LLC
                                                                   Attorneys at Law
     ASSET’S MOTION TO REMOVE STAY AND DECIDE                    9385 SW Locust Street
     ASSET’S MOTION FOR ATTORNEY FEES AND COSTS -                  Tigard, OR 97223
     - Page 3                                                Telephone No. (503) 255-5352
                                                             Facsimile No. (503) 255-6124
     Case No.: 3:16-CV-05842-BHS
             Case 3:16-cv-05842-BHS Document 158 Filed 11/10/20 Page 4 of 4




 1                                        Certificate of Service
 2           I hereby certify that on November 10, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF System which will send notification of such filing to the
 3   following: Robert Mitchell, SaraEllen Hutchison and I hereby certify on that I mailed by United
     States Postal Service the document to the following:
 4

 5                                               s/ Jeffrey I. Hasson
                                                 Jeffrey I. Hasson, WSBA#23741
 6                                               Attorney for Asset
                                                 Hasson Law, LLC
 7                                               9385 SW Locust Street
                                                 Tigard, OR 97223
 8                                               Phone: (503) 255-5352
                                                 Facsimile: (503) 255-6124
 9                                               E-Mail: hasson@hassonlawllc.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      CERTIFICATE OF SERVICE -- Page 1                                         Hasson Law, LLC
                                                                                  Attorneys at Law
      Case No.: 3:16-CV-05842-BHS                                               9385 SW Locust Street
                                                                                  Tigard, OR 97223
                                                                            Telephone No. (503) 255-5352
                                                                            Facsimile No. (503) 255-6124
